

116 HR 6755 IH: PPP Small Business Support Act 
U.S. House of Representatives
2020-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6755IN THE HOUSE OF REPRESENTATIVESMay 8, 2020Mr. Foster introduced the following bill; which was referred to the Committee on Small BusinessA BILLTo amend the Small Business Act to revise requirements under the paycheck protection program, and for other purposes.1.Short titleThis Act may be cited as the PPP Small Business Support Act . 2.Amendments to the Paycheck Protection ProgramSection 7(a)(36) of the Small Business Act (15 U.S.C. 636(a)(36)), as amended by subsection (b)(2), is further amended—(1)in subparagraph (P)—(A)by amending clause (i) to read as follows:(i)In generalThe Administrator shall reimburse a lender authorized to make a covered loan as follows:(I)For each covered loan made by the lender, $1,000.(II)In addition to the amount in subclause (I), an amount based on the balance of the financing outstanding at the time of disbursement of the covered loan, equal to—(aa)10 percent of the amount of such balance that does not exceed $100,000, plus(bb)3 percent of the amount of such balance that exceeds $100,000 but does not exceed $1,000,000, plus(cc)0.2 percent of the amount of such balance that exceeds $1,000,000.;(B)by redesignating clauses (ii) through (iv) as clauses (iii) through (v), respectively; and(C)by inserting after clause (i) the following new clause:(ii)Small lendersIn addition to reimbursement received under clause (i), the Administrator shall reimburse a lender with consolidated assets of less than $50,000,000,000 that is authorized to make a covered loan $250 for each covered loan made to an eligible recipient, if such eligible recipient was not a customer of such lender before applying for assistance under this paragraph. ; and(2)by adding at the end the following new subparagraph:(X)PrioritizationWith respect to amounts appropriated to carry out this paragraph on or after the date of the enactment of this subparagraph, the Administrator shall, for each such appropriation, in consultation with the Secretary of the Treasury, determine whether the projected aggregate demand for covered loans under this paragraph will likely exceed the amount appropriated to carry out this paragraph and, if the Administrator so determines, the Administrator and Secretary shall, prior to the obligation of any such appropriated amounts, jointly develop a process to prioritize providing guarantees for covered loans with a principal amount of $300,000 or less using such appropriated funds..